Citation Nr: 1608273	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-04 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for headaches, to include as a result of an undiagnosed illness.  

3.  Entitlement to an initial rating in excess of 10 percent prior to May 18, 2012, and to an initial rating in excess of 30 percent beginning May 18, 2012, for radiculopathy of the right upper radicular group (previously considered as right ulnar nerve entrapment syndrome).  

4.  Entitlement to an initial rating in excess of 10 percent prior to August 12, 2015, and to an initial rating in excess of 30 percent beginning August 12, 2015, for a variously-characterized right shoulder disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1981 to March 1982 and from October 1990 to August 1991 and had additional service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in December 2014, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is etiologically related to the Veteran's active service.  
2.  Prior to August 23, 2011, the Veterans radiculopathy of the right upper radicular group was manifested by symptoms that were mild in severity.

3.  Beginning August 23, 2011, the Veteran's radiculopathy of the right upper radicular group has been manifested by wholly sensory symptoms that are moderate in severity.

4.  Prior to August 23, 2011, the Veteran's right shoulder disability was manifested by full range of motion and pain.  

5.  From August 23, 2011 to October 8, 2014, the right shoulder disability was manifested by right shoulder abduction limited to, at worst, 120 degrees and pain.  

6.  Beginning October 9, 2014, the Veteran's right shoulder disability has been manifested by right shoulder abduction limited to, at worst, 30 degrees and pain.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was incurred in or aggravated by active service.  §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial rating of 20 percent, but not higher, for radiculopathy of the right upper radicular group have been met prior to August 23, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8510 (2015).

3.  The criteria for a rating of 40 percent, but not higher, for radiculopathy of the right upper radicular group have been met beginning August 23, 2011. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8510 (2015).

4.  The criteria for an initial rating in excess of 10 percent for a right shoulder disability have not been met prior to August 23, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).

5. The criteria for a rating of 20 percent, but not higher, for a right shoulder disability have been met for the period from August 23, 2011 to October 8, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).

6.  The criteria for a rating 40 percent, but not higher, for a right shoulder disability have been met for the period beginning October 9, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claims.  The record shows that the Veteran was mailed a letter in November 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The November 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained and associated with his file.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Rating of the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's right upper extremity peripheral nerve disability is currently rated under Diagnostic Code 8716, which pertains to neuralgia of the ulnar nerve.  Under that code, a 10 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is mild in severity.  A 30 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is moderate in severity.  A 40 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is severe in severity.  A 60 percent rating is warranted for complete paralysis of the major extremity ulnar nerve.  Complete paralysis of the ulnar nerve is evidenced by findings such as the "griffin claw" deformity due to flexor contraction of ring and little fingers, and very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; the loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; or, weakened wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8716 (2015). 

However, the Veteran's right upper extremity peripheral nerve was recently more appropriately identified as cervical radiculopathy affecting the upper radicular group and not right ulnar nerve entrapment syndrome as previously diagnosed.  Therefore, the Veteran's disability would more appropriately be rated under 38 C.F.R. § 1.24a, Diagnostic Code 8510, pertaining to paralysis of the upper radicular group.  Under that code a 20 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is mild in severity.  A 40 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is moderate in severity.  A 50 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is severe in severity.  A 70 percent rating is warranted for complete paralysis of the major extremity upper radicular group.  Complete paralysis of the upper radicular group is evidence by findings such as loss of all, or severely affected, shoulder and elbow movements, while the hand and wrist movement is not affected.  38 C.F.R. § 1.24a, Diagnostic Code 8510 (2015).
It is noted that the term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when rating the Veteran's right shoulder disability.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent rating is warranted when ankylosis in the major extremity is favorable with abduction to 60 degrees, and can meet the mouth and head.  A 40 percent rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent rating is warranted when there is unfavorable ankylosis in the major extremity with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2015).

The Veteran's right shoulder disability is currently rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under Diagnostic Code 5201, a 20 percent rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder level.  A 40 percent rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for a fibrous union of the humerus in the major upper extremity.  A 60 percent rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 20 percent rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2015).

The Board has reviewed all evidence of record pertaining to the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Burden of Proof

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
Analysis

Service Connection for Lumbar Spine Disability

The Veteran asserts that he has a lumbar spine disability as a result of his active service.  Specifically, he reports that he injured his back when he fell off the back of a two and a half ton truck during training.  The Veteran asserts that he has experienced back pain since the fall during active service.  

Service records (personnel and medical) show that in July 2002, at which time the Veteran was on active duty for training (ACDUTRA), he was documented to have fallen from the back of a truck.  STRs showing treatment for the fall indicate that the Veteran reported back pain in conjunction with the fall.  A diagnosis was not made at that time.  

The Veteran is competent to report when he first experienced symptoms of back pain and to report the frequency and duration of such symptomatology (to include the assertion that they have continued since service).  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

Post-service medical evidence of record shows that the Veteran has received treatment at the VA Medical Center for back pain.  

At a March 2009 VA examination, the Veteran reported that he fell from a truck during training while wearing full military gear. He reported that he experienced back pain instantly upon falling.  X-rays taken at that time revealed mild degenerative narrowing of the L5-S1 disc space.  The examiner diagnosed chronic lumbar sprain.  The examiner did not account for the X-ray findings and did not provide an opinion regarding the etiology of the Veteran's lumbar spine disability.  

At an August 2015 VA examination, the Veteran reported that he first experienced back pain while in active service in 1991.  The examiner noted that a February 2015 magnetic resonance imaging scan (MRI) revealed degenerative disc disease at L5-S1 with retrolisthesis.  The examiner diagnosed degenerative lumbar disc disease with right lower extremity radiculopathy.   The examiner opined that the Veteran's back disability was related to trauma that occurred during military service.  In this regard, the examiner noted that the Veteran was documented to have a fall in July 2002 during service and was shown to have complaints of back pain on multiple occasions during active service.  
In sum, the Veteran has competently and credibly reported an onset of back pain following an injury during active service and a continuity of symptoms since service.  The Veteran is documented to have fallen from a truck and injured his back in July 2002 during a period of ACDUTRA.  The September 2015 VA examiner diagnosed the Veteran with a current back disability and related that disability to the Veteran's fall during active service.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluation of Radiculopathy of the Right Upper Radicular Group

At an August 2009 VA examination, the Veteran reported that he experienced tingling and numbness in his right arm.  He denied abnormal sensation, anesthesia, weakness of the affected parts, and paralysis of the affected parts.  He reported that his symptoms occurred constantly, but that he was not receiving treatment for his symptoms.  He explained that he did not experience any overall functional impairment from his condition.  

Upon physical examination, the Veteran was noted to be right-handed.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement in the right wrist.  Right wrist range of motion measurements were normal.  There was no additional limitation of right wrist function due to pain, fatigue, weakness, lack of endurance, or incoordination following repetition.  The Veteran was able to tie his shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  There was no functional limitation in dexterity in the hand or fingers and there was no ankylosis in the fingers.  Joint function in the hand and fingers was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetition.  Upon neurological examination, coordination was within normal limits.  Motor function was within normal limits.  Tinel's was positive at the right elbow, indicating that sensory function was abnormal.  Bicep and triceps reflexes were normal.  The examiner diagnosed ulnar nerve entrapment syndrome and noted that the disability did not impact the Veteran's ability to work or perform activities of daily living.    

At a July 2011 VA examination, the Veteran reported pain that radiated throughout his right upper extremity.  He reported right upper extremity paresthesias and numbness.  Upon physical examination, it was noted that the Veteran's right hand grip was normal.  Right upper extremity peripheral reflex examination was normal.  Sensory examination of the right upper extremity was normal to vibration, pain/pinprick, position sense, and light touch.  There were no dysesthesias.  Detailed motor examination of the right upper extremity was normal, with active movement against resistance in all excursions of motion.  Muscle tone was normal and there was no evidence of atrophy.  The examiner confirmed the diagnosis of right ulnar nerve neuropathy and noted that the Veteran's disability did not impact his ability to work, but noted that it may impact his ability to perform activities of daily living.  The examiner did not elaborate upon that conclusion.       

On August 23, 2011, the Veteran was seen at the VA Medical Center for complaints of increased pain, that was sharp and numb in nature, in his right arm.  Other specifics regarding the Veteran's right upper extremity disability were not provided at that time.

At a May 2012 VA examination, the Veteran reported that he experienced tingling from the right elbow downward and sensitivity of the right elbow.  He reported that he was cautious to protect his elbow from getting hit and that he avoided putting pressure on the elbow when sitting.  The Veteran reported that he dropped things at times and that his writing was sometimes "funny."  He reported that he was limited in his ability to play with his grandchildren and that he avoided driving.  The Veteran reported that he sometimes experienced cramping in his hand.  He also reported that while the numbness in his right upper extremity could vary in intensity, it never actually went away.  

Upon physical examination, the Veteran was noted to be right-handed.  The examiner noted that the symptoms attributable to his right upper extremity nerve disability consisted of moderate pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran had decreased muscle strength with active movement against some resistance upon right elbow extension and flexion and right wrist extension and flexion; decreased right grip strength; and, decreased right pinch (thumb to index finger).  There was no muscle atrophy present.  Deep tendon reflexes were normal.  Upon sensory examination, the Veteran had decreased sensation to light touch in the right shoulder, inner/outer forearm, and hand/fingers.  The examiner confirmed the diagnosis of right ulnar nerve neuropathy and noted it was mild in severity.  The examiner noted that the Veteran's disability impacted his ability to work in that he had difficulty with a full work day, doing paperwork, lifting, waiting tables, and cooking.     

At an August VA examination, the Veteran reported that he experienced right arm numbness in the fingers and tingling with sharp pain that radiated all over the arm.  The Veteran reported decreased right grip strength and that on occasion he inadvertently dropped items from his right hand.  The Veteran reported that pain, paresthesias, and numbness were present in his forearm and all his fingers, but was not localized to any particular nerve distribution.  

Upon physical examination, the Veteran was noted to be right-handed.  Symptoms related to his right upper extremity nerve disability were noted to consist of severe constant pain, severe paresthesias and/or dysesthesias, and severe numbness.  The Veteran had decreased muscle strength in the right upper extremity, with only active movement against some resistance at the elbow, wrist, grip, and pinch.  Right upper extremity deep tendon reflexes were hypoactive.  The Veteran had decreased sensation to light touch on the right inner/outer forearm and right hand/fingers.  The examiner noted that the Veteran had mild, incomplete paralysis of the upper radicular group.  The examiner noted that a November 2014 electromyogram (EMG) revealed radiculopathy of the cervical region and that the findings were compatible with mild, chronic polyradiculopathy primarily involving C6 and C7.  The examiner diagnosed cervical spine radiculopathy of the right upper extremity and noted that the Veteran's disability impacted his ability to work in that he had difficulty grasping things, that he dropped things, and that he was unable to perform work requiring a strong right grip.  The examiner noted that, while the Veteran had previously been diagnosed with, and service-connected for, right ulnar nerve entrapment syndrome, the EMG revealed that he actually had right upper extremity radiculopathy secondary to his service-connected cervical spine disability.  The examiner further noted that the Veteran did not have pain or abnormality of sensation corresponding to ulnar nerve distribution.   

A review of the other medical evidence of record shows that the Veteran has received both private and VA treatment for various disabilities.  However, there is no other evidence of record indicating that the Veteran's right upper extremity peripheral nerve symptoms are worse than those described in the various VA examination reports of record.  

The Board finds that the Veteran is entitled to an initial 20 percent rating for radiculopathy of the right upper radicular group for the period prior to August 23, 2011.  For that period, the Veteran's radiculopathy of the right upper radicular group was mild in severity.  The Board notes that for the period prior to August 23, 2011, the Veteran had been rated 10 percent for mild impairment of the major upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8716 (2015).  As discussed above, it was recently found that the Veteran's right upper extremity peripheral nerve disability would more appropriately be categorized as radiculopathy of the right upper radicular group.  Therefore, the appropriate diagnostic code under which to rate the Veteran's right upper extremity peripheral nerve disability would be 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).  The increased initial rating of 20 percent prior to August 23, 2011, based on mild impairment, reflects the appropriate change in diagnostic code and not an actual increase in the severity of the Veteran's disability for that period.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).

Consideration has been given to assigning an initial rating in excess of 20 percent prior to August 23, 2011.  However, the Board finds that there is no evidence of record that the Veteran's radiculopathy of the right upper radicular group was moderate in severity prior to August 23, 2011.  In this regard, at his July 2011 VA examination, the Veteran reported that he experienced numbness and pain in his right upper extremity, but that his grip strength was normal.  Sensory examination, detailed motor examination, and peripheral reflex examination were all normal at that time.  Therefore, the Board finds that an initial rating in excess of 20 percent is not warranted for the period prior to August 23, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).

The Board finds that the Veteran is entitled to a rating of 40 percent for radiculopathy of the right upper radicular group for the period beginning August 23, 2011, the date that the Veteran reported increased right upper extremity peripheral nerve symptoms to his treatment provider at the VA Medical Center.  The Veteran's symptoms are found to be of moderate severity beginning that date.  Again, the Board notes that the Veteran's radiculopathy of the right upper radicular group was previously rated under 38 C.F.R. § 4.124a, Diagnostic Code 8716 (2015).  As discussed above, it was recently found that the Veteran's right upper extremity peripheral nerve disability would more appropriately be categorized as radiculopathy of the right upper radicular group.  Therefore, the appropriate diagnostic code under which to rate the Veteran's right upper extremity peripheral nerve disability would be 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).  The increased rating of 40 percent beginning August 23, 2011, based on moderate impairment, reflects the appropriate change in diagnostic code and not an actual increase in the severity of the Veteran's disability for that period.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).  

Consideration has been given to assigning a rating in excess of 40 percent beginning August 23, 2011.  However, the Board finds that the evidence of record is not sufficient to show that the Veteran's radiculopathy of the right upper radicular group was severe in nature.  In this regard, while the Veteran has reported that he experiences severe pain, paresthesias, and numbness in his right upper extremity to include difficulty with grip strength, there is no indication from the record that the Veteran's disability is not wholly sensory in nature.  There is no indication from either the May 2012 or August 2015 VA examination reports that the Veteran has non-sensory symptoms, such as atrophy, related to his radiculopathy of the right upper radicular group.  Therefore, a rating in excess of 40 percent is not warranted as wholly sensory findings are limited, by regulation, to a rating for moderate symptoms.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2015).
  
Evaluation of Right Shoulder Disability

At a July 2011 VA examination, the Veteran reported that he injured his right shoulder moving sand bags while serving in Southwest Asia.  He reported that he had continued to experience intermittent right shoulder pain since that time.  The Veteran reported that he experienced regular pain that was precipitated by activity and at times, sitting for extended periods.  He reported that the pain was moderate in severity and usually lasted one or two days at a time.  

Upon physical examination, there was no swelling, effusion, tenderness, or laxity in the shoulder.  There was no right shoulder ankylosis, evidence of joint abnormalities, or evidence of inflammatory arthritis.  The Veteran was reported to have reduced strength in the right shoulder and right rotator cuff deficiency upon range of motion.  The Veteran was not able to rotate his right arm into "parade rest" position as a result of pain.  Right shoulder range of motion measurements (as reported in an October 2011 email addendum) revealed flexion to 180 degrees with pain and abduction to 180 degrees with pain.  There were no additional limitations as a result of pain, weakness, fatigability, lack of endurance, or incoordination following repetition.  Muscle tone was normal and there was no evidence of atrophy.  X-rays of the right shoulder revealed density which projected over the inferior right shoulder joint on the anterior-posterior projection that was of uncertain etiology.  It was noted that it could represent a bony Bankart lesion, indicative of a prior right shoulder dislocation.  The examiner diagnosed right shoulder strain and noted that the Veteran's disability did not impact the Veteran's ability to work, but noted that it may impact his ability to perform activities of daily living.  The examiner did not elaborate upon that conclusion. 

On August 23, 2011, the Veteran was seen at the VA Medical Center for complaints of increased pain in his right shoulder.  Other specifics regarding the Veteran's right shoulder disability, to include range of motion measurements, were not provided at that time.

At a May 2012 VA examination, the Veteran reported that he experienced right shoulder pain daily that was a 7 out of 10 in intensity and that he experienced weekly flare-ups where the pain would be a 10 out of 10 in intensity.  He reported that his flare-ups were precipitated by activity.  He reported that he took Naprosyn and Hydrocodone for treatment of his pain and utilized stretching for relief.  The Veteran reported he avoided lifting, pushing, and pulling motions as a result of his shoulder disability and that he was unable to work around the yard, to include using law equipment.  The Veteran reported that he was unable to sleep on his right side and that his pain affected his ability to sleep.  

Upon physical examination, the Veteran was noted to be right-handed.  Right shoulder range of motion measurements revealed flexion to 110 degrees with pain and abduction to 120 degrees with pain.  There was no additional limitation of motion following repetition.  The functional impairment of the Veteran's right shoulder was noted to consist of weakened movement and painful movement.  There was no fatigability, incoordination, swelling, deformity, or atrophy of disuse.  The Veteran had pain to palpation of the right shoulder and had guarding of the right shoulder.  The Veteran had decreased right muscle strength, with only active movement against some resistance in both abduction and flexion.  There was no ankylosis.  The examiner was unable to perform additional rotator cuff testing, but did not indicate a reason why.  There was no history of mechanical symptoms, recurrent dislocations or subluxations of the glenohumeral joint, additional impairment of the acromioclavicular (AC) joint, additional impairment of the clavicle, or additional impairment of the scapula.  The examiner confirmed the diagnosis of chronic right shoulder strain and noted that the Veteran's disability impacted his ability to work in that he had difficulty lifting.  

In October 2014, the Veteran testified at a Board hearing.  At that time, the Veteran reported that the symptoms of his right shoulder disability had increased in severity since his last VA examination.

At an August 2015 VA examination, the Veteran reported that he continued to have right shoulder pain and limitation of motion.  He reported that he treated his right shoulder pain with Hydrocodone.  Upon physical examination, the right shoulder range of motion measurements revealed flexion to 60 degrees and abduction to 30 degrees.  The examiner noted that the Veteran's marked limitation of right shoulder motion was a result of pain.  There was no additional loss of motion following repetition.  The examiner was unable to determine whether the Veteran had additional functional loss as a result of pain, weakness, fatigability, or incoordination with repeated use over time as the examination was not performed after repeated use over a period of time.  However, there is no indication from the examination report that the Veteran reported additional functional limitation following repeated use over time.  The Veteran exhibited pain on palpation of the right shoulder.  There was no evidence of crepitus.  The examiner noted that the Veteran had decreased right shoulder muscle strength, but there was no evidence of atrophy.  There was no evidence of ankylosis, rotator cuff disability, shoulder instability, labral pathology, clavicle impairment, AC joint impairment, scapula impairment, sternoclavicular impairment, or humerus impairment.  The examiner confirmed the diagnosis of right shoulder strain.  The examiner noted that the Veteran's right shoulder disability interfered with his activities of daily living in that he was unable to throw anything, participate in household activities, lift his grandchildren, change a tire, or wash his vehicle.   

A review of the other medical evidence of record shows that the Veteran has received both private and VA treatment for various disabilities.  However, there is no other evidence of record indicating that the Veteran has right shoulder symptoms, to include range of motion measurements, that are worse than those described in the various VA examination reports of record.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for a right shoulder disability prior to August 23, 2011.  There is no indication from the record that the Veteran had limitation of right shoulder motion to shoulder level.  In fact, at his July 2011 VA examination, while he did experience painful motion, he had full right shoulder flexion and abduction.  Further, there is no evidence that the Veteran had shoulder ankylosis, fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of the humerus head (flail shoulder), recurrent shoulder dislocations, malunion of the humerus head, dislocation of the clavicle of scapula, or nonunion of the clavicle or scapula with loose movement.  Therefore, an initial rating in excess of 10 percent for a right shoulder disability is not warranted prior to August 23, 2011.  The Board notes that any additional limitation the Veteran experiences due to pain was accounted for by the VA examiner when determining the Veteran's functional impairment of the right shoulder.  38 C.F.R. § 4.40, 4.45 (2015).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more severe right shoulder symptoms or limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular initial rating in excess of 10 percent for the functional impairment of his right shoulder disability prior to August 23, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2015).

The Board also finds that the Veteran is entitled to a 20 percent rating for a right shoulder disability for the period from August 23, 2011 (the date that the Veteran reported increased right shoulder pain to his treatment provider at the VA Medical Center) to October 8, 2014.  In this regard, the Board notes that at his May 2012 VA examination, the Veteran was noted to have right shoulder abduction limited to 120 degrees.  Further, the Veteran reported that he experienced regular painful flare-ups; difficulty lifting, pushing, and pulling; and that he was limited in his ability to perform some activities of daily living.  The Board acknowledges that the Veteran's right shoulder abduction was not actually limited to shoulder level (90 degrees) at his May 2012 VA examination.  However, the Board finds that the limitation to 120 degrees more closely resembles a limitation to shoulder level (90 degrees) than the full range of motion (180 degrees) contemplated by the previously assigned 10 percent rating.  Therefore, the Board finds that the Veteran's right shoulder disability warranted a 20 percent rating for the period from August 23, 2011 to October 8, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  

Consideration has been given to assigning a higher rating from August 23, 2011 to October 8, 2014, for a right shoulder disability.  However, the evidence does not show that the Veteran had limitation of right shoulder abduction to midway between side and shoulder level at that time.  Further, there is no indication from the record that the Veteran had right shoulder ankylosis, fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of the humerus head (flail shoulder), recurrent shoulder dislocations, malunion of the humerus head, dislocation of the clavicle of scapula, or nonunion of the clavicle or scapula with loose movement.  Further, the Board notes that any additional limitation the Veteran experiences due to pain was accounted for by the VA examiner when determining the Veteran's functional impairment of the right shoulder.  38 C.F.R. § 4.40, 4.45 (2015).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more severe right shoulder symptoms or limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular initial rating in excess of 20 percent for the functional impairment of his right shoulder disability from August 23, 2011 to October 8, 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203.

In addition, the Board finds that the Veteran is entitled to a 40 percent rating for his right shoulder disability beginning October 9, 2014, the date of his Board hearing at which he first reported his symptoms had increased in severity since his last VA examination.  In this regard, the Board notes that at his August 2015 VA examination, the Veteran was noted to have right shoulder abduction limited to 30 degrees.  The Board acknowledges that the Veteran did not actually have right shoulder abduction limited to 25 degrees.  However, the Board finds that the limitation to 30 degrees more closely resembles a limitation to 25 degrees from side, than the limitation of motion limited to shoulder level (90 degrees) contemplated by the 20 percent rating or the limitation of right shoulder motion to midway between side and shoulder level (45 degrees) contemplated by the 30 percent rating.  Therefore, the Board finds that the Veteran's right shoulder disability warrants a 40 percent rating for the period beginning October 9, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

Consideration has been given to assigning a higher rating beginning October 9, 2014, for a right shoulder disability.  However, the evidence does not show that the Veteran had right shoulder ankylosis, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of the humerus head (flail shoulder).  Further, the Board notes that any additional limitation the Veteran experiences due to pain was accounted for by the VA examiner when determining the Veteran's functional impairment of the right shoulder.  38 C.F.R. § 4.40, 4.45 (2015).  The Board finds that the preponderance of the evidence is against a finding that the Veteran has more severe right shoulder symptoms or limitation of motion than that found at the VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular initial rating in excess of 40 percent for the functional impairment of his right shoulder disability beginning October 9, 2014.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  In this regard, the Board notes that the threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the right upper extremity disabilities is in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment beyond that anticipated by the assigned ratings, even when considered in conjunction with other service-connected disabilities.  Thus, the Board finds that referral for extra-schedular consideration is not in order.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a lumbar spine disability, characterized as degenerative disc disease of the lumbar spine, is granted.  

Entitlement to an initial rating of 20 percent, but not higher, prior to August 23, 2011; and to a rating of 40 percent, but not higher, beginning August 23, 2011, for radiculopathy of the right upper radicular group is granted.  

Entitlement to a rating greater than 10 percent prior to August 23, 2011 is denied; a rating of 20 percent, but not higher, from August 23, 2011 to October 8, 2014 is granted; and a rating of 40 percent, but not higher, beginning October 9, 2014 is granted for a right shoulder disability.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim of entitlement to service connection for chronic headaches is decided.  In the December 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of the Veteran's headaches.  The Board directed the VA examiner to address whether the Veteran's headaches were related to various reported head injuries sustained while in active service, and in the alternative, whether his headaches were otherwise related to his service in Southwest Asia.  

Further review of the record shows that the Veteran was afforded the directed examination in August 2015.  At that time, the examiner diagnosed migraine headaches, including migraine variants.  The examiner opined that it was less likely as not that the Veteran's migraine headaches were incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran gave a history of migraines starting in 1981, but that the STRs did not show headaches as a consistent complaint.  The examiner further noted that there was no history of trauma to the head and that VA Medical Center treatment records did not show headaches to be a consistent problem following service.  Additionally, the examiner noted that the Veteran's headaches were consistent with migraines and had no relationship to environmental conditions or events in Southwest Asia.  

The Board finds that the August 2015 VA opinion is not adequate for adjudication purposes.  In this regard, the examiner specifically noted that there was no evidence of trauma to the head while the Veteran was in service.  However, the Board has identified at least one documented head injury while the Veteran was in active service and the Veteran has also reported that he sustained at least one other head injury during active service.  The examiner clearly failed to account for the documented and reported head injuries during active service.  Additionally, the examiner found that the Veteran's headaches were not a result of environmental exposure during service in Southwest Asia, but failed to provide an adequate rationale for that conclusion.  As the August 2015 VA opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the December 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his headaches.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his headaches.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that headaches are etiologically related to the Veteran's active service, to include undiagnosed illness related to his service in Southwest Asia, the documented December 1990 sandbag injury, and/or the documented May 1996 head injury therein.  In forming the opinion, the examiner should consider the Veteran's reports of unremitting symptoms of headaches since service.  

A rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions comport with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to service connection for headaches, to include as a result of an undiagnosed illness.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


